UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 JAMES R. MORIARTY, et al,

             Plaintiffs,

        v.
                                                           Civil Action No. 18-2649 (CKK)
 HASHEMITE KINGDOM OF JORDAN, et
 al,

             Defendants.


                                  MEMORANDUM OPINION
                                     (December 9, 2019)

       The Court is in receipt of Defendant the Hashemite Kingdom of Jordan’s (“Jordan”) [23]

Motion for Final Judgment. Plaintiffs oppose Defendant Jordan’s Motion. See ECF No. 24.

       This United States Foreign Sovereign Immunities Act (“FISA”) case involves the deaths

of three United States Army Special Forces members at the entrance to a Jordanian air base.

Plaintiffs, surviving family of the service members, allege that a First Sergeant in the Jordanian

military, Defendant Ma’Arek Al-Tawayha a/k/a Abu Tayeh, wrongfully killed the service

members in an act of terrorism. Plaintiffs further alleged that Defendant Jordan aided and abetted

the terrorist attack. However, on August 6, 2019, this Court dismissed with prejudice Defendant

Jordan from this lawsuit, finding that this Court did not have subject matter jurisdiction over

Plaintiffs’ claims against Defendant Jordan due to sovereign immunity. ECF No. 19, 20.

Presently, Plaintiffs are proceeding with their claims against Defendant Ma’Arek Al-Tawayha

a/k/a Abu Tayeh and are in the lengthy process of attempting service. Defendant Jordan now asks

the Court to enter final judgment as to the dismissal with prejudice of all claims against it.



                                                  1
       The Federal Rules of Civil Procedure authorize a district court in a case with multiple

parties or multiple claims to “direct entry of a final judgment as to one or more, but fewer than

all, claims or parties,” provided the court “expressly determines that there is no just reason for

delay.” Fed. R. Civ. P. 54(b). The United States Supreme Court and the Court of Appeals for the

District of Columbia Circuit have explained that certification under Rule 54(b) is an exception

and is not routinely granted as a matter of course. See Bldg. Indus. Ass'n of Superior Calif. v.

Babbitt, 161 F.3d 740, 743 (D.C. Cir. 1998) (citing Sears, Roebuck & Co. v. Mackey, 351 U.S.
427, 437 (1956)). A court faced with a motion for certification under Rule 54(b) must first

determine whether the decision at issue is a “final judgment,” in the sense that it is an “ultimate

disposition” that “determines a claim for relief.” Id. at 744 (internal quotation marks omitted).

Second, the court must determine whether there is any just reason for delay, taking into account

“judicial administrative interests” and “the equities involved” such as “whether the claims under

review [are] separable from the others remaining to be adjudicated and whether the nature of the

claims already determined [is] such that no appellate court would have to decide the same issues

more than once even if there were subsequent appeals.” Curtiss-Wright Corp. v. Gen'l Elec. Co.,

446 U.S. 1, 8 (1980).

       First, the Court finds that the Order dismissing all claims against Defendant Jordan is a

“final judgment.” In its Order, the Court dismissed with prejudice all claims against Defendant

Jordan on the basis of sovereign immunity. ECF No. 19, 20; see also Pls.’ Status Report, ECF

No. 21 (explaining that Plaintiffs are “the only active parties in this case”). Because the August 9,

2019 Order was the ultimate disposition of Plaintiffs’ claims against Defendant Jordan, the Order

represents a final judgment as to Defendant Jordan. See Jewler v. District of Columbia, 198 F.
2
Supp. 3d 1, 3 (D.D.C. 2016) (granting entry of final judgment because the court had previously

dismissed all claims against some “defendants with prejudice”).

       Second, the Court finds that there is no just reason for delay in granting final judgment to

Defendant Jordan. In making this determination, the Court weighs “the equities involved” and

“judicial administrative interests.” Id. (quoting Curtiss-Wright Corp., 446 U.S. at 7).

       Here, the claims against Defendant Jordan are wholly separable from the claims against

Defendant Ma’Arek Al-Tawayha a/k/a Abu Tayeh. The Court dismissed all claims against

Defendant Jordan based on sovereign immunity, a defense unavailable to Defendant Ma’Arek

Al-Tawayha a/k/a Abu Tayeh. Because the basis for Defendant Jordan’s dismissal is not available

to Defendant Ma’Arek Al-Tawayha a/k/a Abu Tayeh, there is no possibility that a potential

reviewing court would be forced to review the same issue—sovereign immunity—twice.

However, Plaintiffs contend that a grant of final judgment may result in piecemeal litigation

because it “will almost certainly force Plaintiffs’ hand to pursue an appeal against Jordan on this

Court’s sovereign immunity determination at the present time.” ECF No. 24, 4. Even if Plaintiffs

decide to pursue an appeal of the Court’s dismissal of Defendant Jordan, no occurrences in their

case against the remaining Defendant will result in the D.C. Circuit “hav[ing] to decide the same

issues more than once even if there [are] subsequent appeals.” Brooks v. District Hosp. Partners,

L.P., 606 F.3d 800, 806 (D.C. Cir. 2010) (internal quotation marks omitted).

       Moreover, there is the potential for a lengthy delay in the resolution of the remainder of

Plaintiffs’ claims due to difficulties in serving Defendant Ma’Arek Al-Tawayha a/k/a Abu Tayeh.

See Pls.’ Status Report, ECF No. 21 (“service of process pursuant to Letters Rogatory issued to a

foreign country can be an extremely time-consuming and cumbersome process”). Plaintiffs argue

that “the experience thrust upon them by Jordan in besmirching the memories of their loved ones



                                                 3
for a significant period of time augurs against the persuasiveness of any argument” pertaining to

a lengthy delay for Defendant Jordan. ECF No. 24, 2. While the Court is sympathetic to

Plaintiffs’ losses and to the loss of three American Special Forces members honorably serving

their country, the fact remains that the Court has already determined that Defendant Jordan is by

statute immune from suit which is not a discretionary decision on the part of the Court. As a

sovereign power, Defendant Jordan faces a burden from remaining a Defendant, albeit a

dismissed Defendant, in a case with claims as serious as Plaintiffs’ claims. Fantasia v. Office of

the Receiver of the Comm’n on Mental Health Servs., No. 01-1079-LFO, 2002 U.S. Dist. LEXIS
27609, at *6 (D.D.C. Mar. 11, 2002) (finding entry of final judgment “particularly appropriate

when … defendants are dismissed on the basis of immunity” (citing Capital Transit Co. v.

District of Columbia, 225 F.2d 38, 40 (D.C. Cir. 1955))).

       Accordingly, the Court finds that entry of final judgment as to Defendant Jordan pursuant

to Rule 54(b) is appropriate in these circumstances. The dismissal of Defendant Jordan was a

final judgment and there is no just reason for delay. The Court GRANTS Defendant Jordan’s

Motion.

       An appropriate Order accompanies this Memorandum Opinion.

                                                             ____/s/________________________
                                                             COLLEEN KOLLAR-KOTELLY
                                                             United States District Judge




                                                 4